Citation Nr: 0522673	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  96-46 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a bleeding disorder, factor nine deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran was scheduled for a May 2005 Travel Board 
hearing; however, he did not report to that hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record indicates that the veteran receives 
ongoing treatment for his hemophilia at the VA Medical Center 
(VAMC) in Albany, New York.  Treatment records subsequent to 
September 2003 have not been associated with the claims file.  
As these records may be pertinent to the claim to reopen a 
claim for service connection for a blood disorder and are 
within the control of VA, they should be obtained and 
associated with the claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The evidence of record further indicates that the veteran has 
been awarded disability benefits from the Social Security 
Administration (SSA).  However, there is no SSA decision or 
associated medical records in the veteran's claims file.  If 
such SSA decision and medical records exist, they should be 
obtained and incorporated into the claims file.  38 U.S.C. 
§ 5103A (West 2002).    

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claims are REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for her claimed disabilities.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folders.  All records for treatment in 
the VA Medical Center in Albany, New 
York, dated from September 2003 to the 
present should also be obtained.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim.  If 
the issue remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  The 
RO must ensure that the veteran has been 
properly notified what evidence is 
necessary to substantiate the claim, what 
portion of that evidence must be secured 
by the veteran, and what portion will be 
secured by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




